Citation Nr: 0403474	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for urinary incontinence from neuromuscular 
stress.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1998.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a December 2002 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama regional office (RO). 


REMAND

The veteran contends he is entitled to an initial disability 
evaluation in excess of 10 percent for urinary incontinence 
from neuromuscular stress.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim (inapplicable here), 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  In a correspondence dated May 2002, the 
RO requested additional information and/or evidence 
concerning the veteran's claimed disabilities, in order to 
assist the veteran in establishing his claim.  Enclosed with 
the correspondence were blank VA Form 21-4142, Authorization 
for Release of Information forms.  To date, no authorization 
forms or additional evidence has been received from the 
veteran. 

However, in May 2003, the veteran indicated that he had in 
fact returned an authorization form and would be willing to 
submit additional information if requested.  

In Pelegrini v. Principi, __ Vet. App. __, No. 01-0944 (Jan. 
13, 2004), the Court emphasized the need for VA to provide 
notice that informs, "the claimant (1) of the information 
and evidence not of record that is necessary to substantiate 
the claim, (2) of the information and evidence that VA will 
seek to provide, and (3) of the information and evidence that 
the claimant is expected to provide.  [(4)] Furthermore, in 
compliance with the explicit requirement of [38 C.F.R.] § 
3.159(b) and the implicit requirement of [38 U.S.C.A.] § 
5103(a), .... VA must 'request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.'"  Finally, the claimant must be given notice of each 
of the above four factors before an initial unfavorable RO 
decision.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
are fully complied with and satisfied in 
accordance with the recent decision in 
Pelegrini, and 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

2.  The veteran should be contacted and 
requested to provide any additional 
information he may have of record that 
will assist him in establishing his 
claim.  Specifically, he should be 
provided with an additional VA Form 21-
4142, Authorization for Release of 
Information, and instructed as to how he 
may assist the RO by identifying names, 
addresses, and approximate dates of 
treatment of all medical care providers 
and told that the VA will obtain records 
of medical treatment, should he provide 
the relevant information.  The RO should 
follow-up with any authorization sent by 
the veteran and any newly gained 
materials should be associated with the 
claims folder.  

3.  Following the above, the RO should 
re-adjudicate the veteran's claim for 
entitlement to an initial disability 
evaluation in excess of 10 percent for 
urinary incontinence from neuromuscular 
stress with special emphasis placed on 
any newly obtained evidence.  If the 
veteran's claim remains denied, a 
supplemental statement of the case should 
be issued and the veteran provided with 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


